Case 2:19-cv-04259-DSF-JEM Document 11 Filed 07/23/19 Page 1 of 2 Page ID #:33




 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 TIMOTHY DAWSON
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                      Case No.: 2:19-cv-04259-DSF-JEM
11
12                                                    NOTICE OF SETTLEMENT
     TIMOTHY DAWSON,
13
                       Plaintiff,
14
            vs.
15
16
     CITIBANK, N.A.,
17                                                    Judge: Hon. Dale S. Fischer
18                                                    Magistrate: Hon. John E. McDermott
                    Defendant,
19
20
21
22         TO THE HONORABLE COURT, TO ALL PARTIES HEREIN, AND TO
23 THEIR RESPECTIVE COUNSEL OF RECORD: PLEASE TAKE NOTICE that
24 TIMOTHY DAWSON (“Plaintiff”) and CITIBANK, N.A., (“Defendant”) have
25 agreed to terms to settle all claims herein, subject to the full execution of a
26 confidential agreement.
27
28
                                                 -1-
                                         Notice of Settlement
Case 2:19-cv-04259-DSF-JEM Document 11 Filed 07/23/19 Page 2 of 2 Page ID #:34




 1        Plaintiff and Defendant intend to file a joint motion for dismissal with
 2 prejudice as to all Defendants within thirty (30) days or less. In light of the
 3 settlement, Plaintiff requests the Court take off calendar all future hearings and

 4 deadlines in this case.
 5
 6 Dated: July 23, 2019                              by: /s/ Ahren A. Tiller
                                                         Ahren A. Tiller
 7                                                       BLC Law Center, APC
                                                         Attorney(s) for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
                                         Notice of Settlement
